Per curiam.

Action by defendant in error against plaintiff in error to recover for damages growing out of injuries to a mule belonging to defendant in error, which injuries were occasioned by the plaintiff in error running upon the mule with an-automobile truck. The question of the negligence of the plaintiff in error and the contributory negligence of the defendant in error were fairly submitted to the jury, which found, on both questions, in favor of the defendant in error. The evidence, covering almost 600 folios, has been condensed into 5 pages of the printed abstract, thus necessitating an examination of the original bill of exceptions. We are satisfied from such examination that the evidence is amply sufficient to warrant the verdiet of the jury; hence the judgment of the trial court is affirmed. Judgment affirmed.